[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 2, 2009
                             No. 09-12811                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 08-60589-CV-WPD

CARL SHELL,

                                                           Plaintiff-Appellant,

                                  versus

U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,
TIM SCHWARTZ,
HOLLYWOOD HOUSING AUTHORITY,
U.S. ATTORNEY GENERAL DEPARTMENT OF JUSTICE,
U.S. ATTORNEY,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (December 2, 2009)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Carl Shell appeals the district court’s dismissal of his civil complaint with

prejudice and grant of an injunction barring him from filing future lawsuits based

on his Section 8 housing benefits in the Southern District of Florida, unless he is

represented by an attorney. For the reasons set forth below, we affirm.

                                          I.

      On February 10, 1998, Shell signed a lease with a private landlord. On April

29, 2004, the landlord informed Shell that he was terminating Shell’s lease and

gave him 60 days in which to vacate the apartment. Shell failed to vacate the

apartment within 60 days, and a final notice of eviction and writ of possession was

signed by the deputy sheriff on August 13, 2004. On September 23, 2004, the

Hollywood, Florida Housing Authority (“HHA”), the local public housing

authority (“PHA”) charged with administering HUD’s Section 8 Housing Choice

Voucher program, informed Shell that his Section 8 subsidy would be terminated

on September 30, 2004, because he had been evicted from his unit for a serious

lease violation.

      Shell initiated a Fair Housing complaint with HUD, alleging that the HHA’s

termination of his Section 8 benefits was in retaliation for assistance he had

provided to Judy Copeland, another participant in the Housing Choice Voucher

Program. HUD investigated Shell’s complaint of illegal retaliation and issued a



                                           2
“no cause determination.” In March 2008, HUD informed Shell of this

determination, as well as his right to file a lawsuit in federal or state court, or to

request reconsideration of the no cause determination. Shell requested

reconsideration of HUD’s decision and, on June 30, 2008, HUD affirmed its initial

no cause determination.

       HUD

       Shell’s amended complaint set forth two claims. In Count I, Shell asserted

that he was filing suit against HUD’s Miami Field Office under the Administrative

Procedure Act (“APA”), based on its failure to investigate a complaint he made

under 24 C.F.R. § 903.25 and 42 U.S.C. § 1437c-1. In Count II, Shell asserted a

claim of “civil conspiracy by coercion” against the HHA and Tim Schwartz, an

employee of HHA, under 42 U.S.C. § 1983 and the Fourteenth Amendment. He

asserted that the conspiracy resulted in violations “of federal regulation, statutory

law and constitutional law” under 24 C.F.R. 903.25; 42 U.S.C. 1437c-1; and 24

C.F.R. 982.552(b)(2). Shell contended that the “defendants had some type of

agreement with Tim Schwartz, employee of [the HHA] to not investigate” his

complaint. He asserted that the conspiracy was conducted in retaliation for a Fair

Housing complaint he filed on behalf of Copeland.

       HUD filed a motion to dismiss Shell’s amended complaint, pursuant to



                                             3
Fed.R.Civ.P. 12(b)(1) and (b)(6). First, HUD asserted that the actions alleged in

Count I were not reviewable under the Administrative Procedure Act (“APA”),

because its no cause determination was not made reviewable by statute. It also

asserted that 42 U.S.C. § 3613(a)(2) provided Shell with a direct remedy in federal

or state court. Next, HUD argued that Shell’s tort claim in Count II was not

cognizable under the FTCA, because a plaintiff’s recovery under the FTCA “is

limited to the amount of the administrative claim.” It noted that Shell “ha[d] not

alleged any FTCA administrative claim filed with HUD” and, therefore, had not

exhausted his administrative remedies under the FTCA. It argued that, even if

Shell had exhausted his administrative remedies, he could not bring suit against the

United States government, because the government had not waived its sovereign

immunity.

      Shell filed a response to the government’s motion to dismiss, asserting that

his amended complaint did not seek any relief regarding his Fair Housing

complaint. Instead, he asserted that his amended complaint alleged a failure to

investigate a complaint made under 42 U.S.C. § 1437c-1 and 24 C.F.R. § 903.25.

He asserted that the second claim set forth in his amended complaint was not a tort

claim, but instead, was brought pursuant to the Fourteenth Amendment and 42

U.S.C. § 1983.



                                          4
      On February 25, 2009, the district court issued an order dismissing Counts I

and II of Shell’s complaint without prejudice. With respect to Count I, the court

found that, under the APA, agency actions are reviewable only if made reviewable

by statute or if there is no other adequate remedy in court. It noted that HUD’s no

cause determination was not made reviewable by statute and that Shell had a

remedy, pursuant to 42 U.S.C. § 3613(a)(2), which he was already pursuing in the

United States District Court for the Southern District of Florida. The court further

noted that neither 24 C.F.R. 903.25 nor 42 U.S.C. § 1437c-1 provide a private right

of action. With respect to Count II, the court found that “no cause of action [wa]s

properly pled,” because Shell “ha[d] not alleged how HUD, if it were a private

person or entity, would owe a duty to him in a nonfederal context.” The court

dismissed Shell’s amended complaint without prejudice to refile on or before

March 9, 2009.

      HHA and Schwartz

      Shell’s amended complaint, described above, added the HHA and Schwartz

as defendants. Schwartz and the HHA (the “Hollywood defendants”) also filed a

motion to dismiss Shell’s amended complaint. The Hollywood defendants argued

that Shell’s complaint failed to meet the pleading standard set forth in Fed.R.Civ.P.

8, and his claim for civil conspiracy failed to state a cause of action upon which



                                          5
relief may be granted. They noted that 42 U.S.C. § 1437c-1, 24 C.F.R. § 903.25,

and 24 C.F.R. § 982.552(B)(2) do not provide a private right of action and that

Shell failed to allege “any overt act on HHA or Schwartz’s part in furtherance of

the conspiracy.”

       The Hollywood defendants also filed a motion for order to show cause why

the court should not enter a Martin-Trigona1 injunction against Shell, requiring that

he submit future complaints and petitions to the court for review before being

permitted to proceed. They asserted that Shell had filed at least nine separate

complaints involving the termination of his Section 8 benefits, and that at least four

separate adjudications on the merits had been entered against him. The Hollywood

defendants argued that Shell’s present complaint asserted meritless claims and

“serve[d] only to harass the employees of the HHA, and drain HHA’s resources.”

They outlined prior cases filed by Shell in both state and federal court, noting that,

since July 8, 2004, Shell had commenced 14 separate suits against the HHA or its

employees, resulting in 8 adjudications against Shell. They asserted that the

majority of the suits were duplicative, as nine of his suits sought relief for the same



       1
         In re Martin-Trigona, 763 F.2d 140 (2d Cir. 1985) (upholding an injunction issued by
the district court which required Martin-Trigona to seek leave of the court if he wished to initiate
any new proceeding in any federal court, and prevented Martin-Trigona from initiating lawsuits
in any court against parties that had been involved in litigation with him in bankruptcy court, the
District Court for the District of Connecticut, or the Second Circuit Court of Appeals).

                                                 6
alleged wrongful termination of benefits, and three of those suits were dismissed

on grounds of res judicata. The defendants argued that Shell’s suits were also

“vexatious in nature,” noting that Shell had filed approximately 68 motions,

including approximately 23 motions for rehearing and 3 motions to recuse the

judge in the present suit.

      On April 21, 2009, the district court granted the Hollywood defendants’

motion to dismiss the amended complaint. It noted that, under 28 U.S.C.

§ 1915(e)(2), it could dismiss an in forma pauperis proceeding if it determined that

the action was frivolous or failed to state a claim on which relief could be granted.

With respect to Count I of Shell’s complaint – Shell’s claim against HUD for

failure to investigate, brought under the APA – the court explained that it had

jurisdiction over agency action made reviewable by statute or final agency action

for which there was no other adequate remedy. It noted that Shell “can and has

pursued the alleged discriminatory parties in numerous other suits filed in state and

federal court.” It also noted that Section 701(a) of the APA provides that there is

no judicial review of an agency action that “is committed to agency discretion.”

Thus, the court found that it had no jurisdiction to review Shell’s failure to

investigate claim, because “HUD’s actions in how to respond to [Shell’s]

complaints regarding the HHA were committed to agency discretion.”



                                           7
       With respect to Count II, the court found that “[t]he only basis for a civil tort

claim of conspiracy against HUD would be under the Federal Tort Claims

Act . . . [h]owever, [Shell] has not alleged the filing of a Federal Tort Claim as to

any tort committed by HUD employees. Therefore, there has not been an

exhaustion of administrative remedies.” It further noted that both the Fourteenth

Amendment and 42 U.S.C. § 1983 provide a cause of action only against state

governments and state actors, not the federal employees and agencies named in

Shell’s suit. The court also determined that Count II of Shell’s complaint “failed to

allege enough facts to ‘raise a reasonable expectation that discovery will reveal

evidence of’ a conspiracy.” The district court dismissed Shell’s suit with prejudice

pursuant to 28 U.S.C. § 1915(e)(2), noting that Shell had been given three previous

chances to state his claims but failed to cure the previous deficiencies.

       On April 27, 2009, the district court entered a Martin-Trigona injunction

against Shell. It determined that Shell’s numerous prior lawsuits based “on the

singular issue of the termination of his Section 8 housing benefits” impaired “the

Court’s ability to efficiently carry out its functions.” It noted that all of Shell’s

lawsuits had been filed in forma pauperis, and that none of the suits had led to a

trial on the merits. The court specifically stated that it would not “curtail . . .

Shell’s overall access to the court” by “barr[ing him] from all litigation, nor even



                                             8
any litigation in regards to his Section 8 housing benefits.” Instead, it barred Shell

from filing any new lawsuits, actions, proceedings, or matters in the Southern

District of Florida in relation to his Section 8 housing benefits unless he was

represented by an attorney.

                                          II.

      Jurisdiction Over Shell’s Claims Against HUD

      HUD argues that it is not clear whether we have jurisdiction to hear Shell’s

appeal from the district court’s order dismissing Shell’s claims against HUD,

because Shell never filed a notice of appeal of the order dismissing those claims

against HUD.

      We review our subject matter jurisdiction de novo. United States v.

Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005). “Absent the filing of a timely

notice [of appeal], [we do] not have jurisdiction over the appeal.” Wooden v. Bd.

of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1272 (11th Cir. 2001).

Fed.R.Civ.P. 54 provides that,

             [w]hen an action presents more than one claim for
             relief . . . or when multiple parties are involved, the court
             may direct entry of a final judgment as to one or more,
             but fewer than all, claims or parties only if the court
             expressly determines that there is no just reason for
             delay. Otherwise, any order . . . that adjudicates fewer
             than all the claims or the rights and liabilities of fewer
             than all the parties does not end the action as to any of

                                           9
             the claims or parties and may be revised at any time
             before the entry of a judgment adjudicating all the claims
             and all the parties’ rights and liabilities.

Fed.R.Civ.P. 54(b).

      Shell filed the present notice of appeal on May 21, 2009. This notice of

appeal designated, inter alia, (1) the district court’s dismissal of the claims against

HUD, (2) the district court’s dismissal of the claims against the HHA and

Schwartz, and (3) the grant of the Martin-Trigona injunction, as orders being

appealed. Although this notice of appeal was filed more than 60 days after the

order dismissing Shell’s claims against HUD, we would not have had jurisdiction

to consider Shell’s arguments with respect to that order, because that order did not

resolve the claims against all parties and, therefore, was not a final, appealable

order. See Citizens Concerned About Our Children v. School Bd. of Broward

County, Fla., 193 F.3d 1285, 1289 (11th Cir. 1999) (noting that, “a judgment that

eliminates fewer than all of the claims or parties is not a final, appealable

judgment); Fed.R.Civ.P. 54 (b). A final judgment disposing of all claims against

all parties was entered on April 21, 2009, and the May 21st notice of appeal was

timely as to this judgment.

      Dismissal of Claims Against HUD

      We review de novo the district court’s grant of a motion to dismiss under



                                           10
Fed.R.Civ.P. 12(b)(6). See Berman v. Blount Parrish & Co., Inc., 525 F.3d 1057,

1058 (11th Cir. 2008). Under the APA, a district court may not review the

decision of an agency if “agency action is committed to agency discretion by law.”

5 U.S.C. § 701(a)(2). This section precludes review if the “statute is drawn so that

a court would have no meaningful standard against which to judge the agency’s

exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830, 105 S.Ct. 1649,

1655, 84 L.Ed.2d 714 (1985).

      42 U.S.C. § 1437c-1 requires public housing agencies to submit to HUD a

five-year plan and an annual plan, and it sets forth topics to be included in these

reports. 42 U.S.C. § 1437c-1. It states that “the Secretary shall . . . provide an

appropriate response to any complaint concerning noncompliance by a public

housing agency with the applicable public housing agency plan” and, if the

Secretary determines that a public housing agency is not complying with the plan,

it shall “take such actions as the Secretary determines to be appropriate to ensure

such compliance.” 42 U.S.C. § 1437c-1(l)(2)(A)-(B). 24 C.F.R. § 903.25 provides

that “HUD shall, as it deems appropriate, respond to any complaint concerning

PHA’s noncompliance with its plan. If HUD should determine that a PHA is not in

compliance with its plan, HUD will take whatever action it deems necessary and

appropriate.” 24 C.F.R. § 903.25.



                                           11
      The district court did not err in determining that 5 U.S.C. § 701(a)(2)

precludes review of HUD’s actions under 42 U.S.C. § 1437c-1 and 24 C.F.R.

§ 903.25. Section 1437c-1 grants the Secretary discretion to determine what

actions are “appropriate to ensure” compliance with a PHA’s plan. See 42 U.S.C.

§ 1437c-1(l)(2)(B). Similarly, 24 C.F.R. § 903.25 provides that “HUD will take

whatever action it deems necessary and appropriate” if it determines that a PHA is

not complying with its plan. See 24 C.F.R. § 903.25. Therefore, under both

§ 1437c-1 and § 903.25, “agency action is committed to agency discretion by law”

and “a court would have no meaningful standard against which to judge the

agency’s exercise of discretion.” See 5 U.S.C. § 701(a)(2); Chaney, 470 U.S. at

830, 105 S.Ct. at 1655.

      Furthermore, 5 U.S.C. § 704 precludes judicial review of agency actions

unless those actions are “made reviewable by statute” or “there is no other

adequate remedy in a court.” 5 U.S.C. § 704. As the district court noted, 42

U.S.C. § 3613(a) provided Shell with an adequate remedy in court. See 42 U.S.C.

§ 3613(a)(1) (providing that “[a]n aggrieved person may commence a civil action

in an appropriate United States district court or State court not later than 2 years

after the occurrence or the termination of an alleged discriminatory housing

practice . . . to obtain appropriate relief with respect to such discriminatory housing



                                           12
practice”). Shell points to no statutes which provide for judicial review of HUD’s

actions under 42 U.S.C. § 1437c-1 and 24 C.F.R. § 903.25. Accordingly, we

affirm the district court’s dismissal of Shell’s claims against HUD.

       Dismissal of Claims Against the Hollywood Defendants

       We review a dismissal under 28 U.S.C. § 1915(e)(2)(B) de novo, viewing

the allegations in the complaint as true. Douglas v. Yates, 535 F.3d 1316, 1319-20

(11th Cir. 2008). “Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       Pursuant to 28 U.S.C. § 1915(e)(2), a district court may dismiss a case filed

in forma pauperis at any time if it “is frivolous or malicious; . . . [or] fails to state a

claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). The

plaintiff’s complaint “should not be dismissed for failure to state a claim unless it

appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.” Phillips v. Mashburn, 746 F.2d 782, 784

(11th Cir. 1984).

       “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).



                                             13
“To prove a 42 U.S.C. § 1983 conspiracy, a plaintiff must show that the parties

reached an understanding to deny the plaintiff his or her rights [and] prove an

actionable wrong to support the conspiracy.” Bailey v. Bd. of County Comm’rs of

Alachua County, Fla., 956 F.2d 1112, 1122 (11th Cir. 1992) (internal quotations

omitted). Similarly, the Fourteenth Amendment applies only to states and state

actors, not federal agencies or employees. See U.S. C ONST. amend. XIV, § 1

(providing that “No State shall . . . deny to any person within its jurisdiction the

equal protection of the laws”).

      “In civil rights actions . . . a complaint will be dismissed as insufficient

where the allegations it contains are vague and conclusory.” Fullman v. Graddick,

739 F.2d 553, 556-57 (11th Cir. 1984). “In conspiracy cases, a defendant must be

informed of the nature of the conspiracy which is alleged. It is not enough to

simply aver in the complaint that a conspiracy existed. . . . A complaint may

justifiably be dismissed because of the conclusory, vague and general nature of the

allegations of conspiracy.” Id. at 557.

      The district court did not err in dismissing Shell’s claim against the

Hollywood defendants, because Shell could not prove any set of facts in support

of his Fourteenth Amendment and 42 U.S.C. § 1983 claims that would entitle him

to relief. See Harmon, 728 F.2d at 1409. Shell cannot show that the Hollywood



                                           14
defendants violated the Fourteenth Amendment, because that amendment applies

only to state action, and the defendants are a federal agency and a federal

employee. See U.S. C ONST. amend. XIV, § 1. Shell has also failed to state a claim

under 42 U.S.C. § 1983, because neither of the defendants were acting under color

of state law, since their actions were performed on behalf of a federal agency

distributing federal benefits. Furthermore, Shell’s conspiracy claim consists of

“vague and conclusory” allegations. See Fullman, 739 F.2d at 556-57. Shell

simply alleges that the HHA and Schwartz engaged in a “civil conspiracy by

coercion” by agreeing not to investigate his complaint. He fails to explain what

complaint the defendants failed to investigate or how the defendants conspired

with one another. His bare assertion that a conspiracy occurred is insufficient to

state a claim. See id. at 557. Finally, the district court did not err in dismissing

Shell’s complaint with prejudice. Shell had been granted previous opportunities to

amend his complaint. Shell did file one amended complaint and, much later, a

second amended complaint, although this was filed out-of-time. Instead of

meaningfully amending his complaint, Shell filed numerous motions, responses,

and interlocutory appeals. In dismissing Shell’s complaint, the district court

specifically noted that Shell had been given three prior opportunities to state his

claims, but failed to cure the noted deficiencies. In light of Shell’s prior attempts



                                           15
to amend his complaint, the district court did not err in dismissing Shell’s

complaint with prejudice.

      Grant of Injunction

      We review the district court’s decision to grant an injunction for an abuse of

discretion. Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir.

2004). “[F]ederal courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their ability to

carry out Article III functions.” Martin-Trigona v. Shaw, 986 F.2d 1384, 1386-87

(11th Cir. 1993) (quoting Procup v. Strickland, 792 F.2d 1069 (11th Cir. 1986)).

“The only restrictions this Circuit has placed upon injunctions designed to protect

against abusive and vexatious litigation is that a litigant cannot be ‘completely

foreclosed from any access to the court.’” Id. at 1387 (citing Procup, 792 F.2d at

1074). We afford the district courts considerable discretion in drafting such

injunctions. Id.

      In Procup, we struck down an injunction imposed by the district court that

prevented a litigant from filing any case with the district court unless the complaint

was submitted by an attorney. Procup, 792 F.2d at 1070. We determined that the

injunction was overbroad, because it would effectively prevent Procup from filing

“any suits at all,” based on Procup’s track record with filing frivolous suits and the



                                          16
fact that many attorneys in the legal services office had already been named as

defendants in Procup’s suits. Id. at 1070-71. In vacating the injunction and

remanding to the district court, we noted with approval that other courts had

“enjoined prisoner litigants from relitigating specific claims or claims arising from

the same set of circumstances.” Id. at 1072.

      We have also addressed the validity of an injunction remarkably similar to

the injunction imposed on Shell. In Harrelson, the former Fifth Circuit upheld an

injunction that prevented a complainant from “instituting any further action based

on the facts which were alleged in” a complaint that was dismissed for failure to

prosecute. Harrelson v. United States, 613 F.2d 114, 115 (5th Cir. 1980). After

noting that the plaintiff had “forced various defendants in and out of court for

almost five years and . . . had a full opportunity to present and litigate his claims,”

we determined that the district court did not abuse its discretion in issuing the

injunction. Id. at 116.

      Here, the district court did not abuse its discretion in imposing some type of

injunction. The district court referenced at least seven cases that had been filed by

Shell against the HHA since May 20, 2004, all of which had been dismissed, many

on grounds of res judicata. Furthermore, a review of the docket sheet shows that,

in this case alone, Shell filed a total of 34 motions, including 12 motions for



                                           17
rehearing or reconsideration, and three interlocutory appeals, which were either

dismissed by this Court or voluntarily dismissed. Furthermore, in contrast to the

district court in Procup, the district court in this case imposed two significant

limitations on the injunction. First, the injunction applied only to suits filed in the

District Court for the Southern District of Florida. Second, and more importantly,

the injunction applied only to suits based on Shell’s Section 8 housing benefits. In

Procup, we indicated that an injunction that enjoined litigants “from relitigating

specific claims or claims arising from the same set of circumstances” would be

acceptable, because it would not completely foreclose all access to the court. See

Procup, 792 F.2d at 1072, 1074. Moreover, in Harrelson, the Fifth Circuit upheld

an injunction remarkably similar to the one imposed against Shell. See Harrelson,

613 F.2d at 115-16. Accordingly, we affirm the district court’s imposition of the

injunction.

      AFFIRMED.




                                           18